Citation Nr: 0701217	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for claimed hearing 
loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for claimed hepatitis 
C.  

4.  Entitlement to service connection for esophageal varices, 
to include as secondary to hepatitis C.  

5.  Entitlement to service connection for thrombocytopenia, 
to include as secondary to hepatitis C.  

6.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to hepatitis C.  

7.  Entitlement to service connection for primary 
hyperparathyroidism, to include as secondary to hepatitis C.  

8.  Entitlement to service connection for claimed diabetes 
mellitus.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The appellant entered service in February 1970 and was 
discharged under honorable conditions in March 1976 and has 
been determined to have had three months and 10 days of 
active service for this period.  He has been determined to 
have lost 636 days under 10 U.S.C.972 for the period 
extending from April 26, 1970 through February 3, 1972 and 
1,501 days for the period extending from February 4, 1972 
through March 14, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the RO.  



FINDINGS OF FACT

1.  The appellant is not shown to have manifested complaints 
or finding referable to hearing problems, tinnitus, hepatitis 
C, diabetes mellitus, esophageal varices, thrombocytopenia, 
cirrhosis of the liver, or primary hyperparathyroidism during 
his brief service or for many years thereafter.  


2.  No competent evidence has been presented to show that any 
current hearing problems, tinnitus, hepatitis C, diabetes 
mellitus, esophageal varices, thrombocytopenia, cirrhosis of 
the liver or primary hyperparathyroidism is due to any event 
or incident of the appellant's brief active service extending 
from February 4, 1970 to April 26, 1970, August 13, 1970 to 
August 27, 1970 and March 14, 1976 through March 19, 1976 or 
was caused or aggravated by a service-connected disability.  



CONCLUSIONS OF LAW

The appellant is not shown to have disability manifested by 
hearing loss, tinnitus, hepatitis C, diabetes mellitus, 
esophageal varices, thrombocytopenia, cirrhosis of the liver 
or hyperparathyroidism due to disease or injury that was 
incurred in or aggravated by active service; nor may any 
sensorineural hearing loss, diabetes mellitus, cirrhosis of 
the liver be presumed to have been incurred therein; nor is 
any esophageal varices, thrombocytopenia, cirrhosis of the 
liver or hyperparathyroidism proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the claim, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate his claim in a June 2003 letter.  By this 
letter, the RO also notified the appellant of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
August 2003 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
appellant of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice will result 
from an adjudication of his claim in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural 
hearing loss, diabetes mellitus and cirrhosis of the liver, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
on a secondary basis for a disability that is proximately due 
to a service-connected disability.  

At the outset, the Board observes that the appellant has been 
determined to have had only three months and 10 days of 
active service.  He is shown to have been absent without 
official leave for a combined total of 2137 lost days.  

In March 1976, the appellant voluntarily requested a 
discharge for the good of the service because charges had 
been brought against him under the Uniform Code of Military 
Justice which authorized the imposition of a bad conduct or 
dishonorable discharge.   Further, he was provided with 
notice of benefits that would be lost as a result of his 
undesirable discharge.  

Subsequently, in March 1976, the appellant accepted an 
administrative discharge, namely a General Discharge (under 
Honorable Conditions) to avoid further legal action.  

The Board notes the service medical records are devoid of 
complaints or findings referable to hearing problems, 
tinnitus, hepatitis C, diabetes mellitus, esophageal varices, 
thrombocytopenia, cirrhosis of the liver or primary 
hyperparathyroidism.  

The service medical records do contain a document that shows 
that the appellant was treated for four days in March 1970 
for an acute upper respiratory infection due to an 
undetermined organism.  He was returned to duty on March 11, 
1970.  

Subsequent to service, from July 1992 to September 2002, the 
appellant is shown to have received treatment in a private 
medical facility for his various disabilities.  A March 2000 
medical record indicated that he was initially diagnosed with 
hepatitis C in February 2000.  The report also indicated that 
he was diagnosed with diabetes mellitus in 1991.  

An August 2002 record stated the morphology of the liver was 
consistent with cirrhosis and the appellant was diagnosed 
with cirrhosis of the liver.  A September 2002 record noted 
the veteran's treatment for esophageal varices.  

From October 2000 to September 2003 the appellant received 
treatment in a VA medical facility.  These medical records 
chronicled his history of treatment for his various 
disabilities.  

To date, the RO has not afforded the appellant a VA 
examination, with opinions as to the etiology of his current 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In this case, however, there is no competent evidence linking 
the claimed disorders to any event or incident of the 
appellant's brief active service; thus, there exists no 
reasonable possibility that a VA examination would result in 
findings favorable to the appellant's claims.  Accordingly, 
the Board finds that etiology opinions are not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Board notes McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in which the Court addressed the four elements that 
must be considered in determining whether a VA medical 
examination must be provided as required by 38 U.S.C.A. 
§ 5103A.  

The appellant asserts in this case that he developed 
hepatitis C when he was hospitalized during service in early 
1970.  However, the evidence in this case does not suggest a 
nexus with this period of active service or serve to 
establish a continuity of symptomatology since service.  

Currently, the only evidence of record supporting the claims 
are the appellant's own lay statements.  He has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or competent opinion 
as to medical causation.  

Accordingly, any lay opinion cannot constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Given that the appellant went AWOL just months after he 
entered service and had lost 2,137 days (an amount of time in 
excess of 5 years) and the absence of competent nexus 
evidence in this case, the Board finds the preponderance of 
the evidence is clearly against the claims.  Hence, the 
appeal must be denied.  

Since service connection has not been granted for any 
disability in this case, a basis supporting secondary service 
connection cannot be established.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for hepatitis C is denied.  

Service connection for esophageal varices is denied.  

Service connection for thrombocytopenia is denied.  

Service connection for cirrhosis of the liver is denied.  

Service connection for primary hyperparathyroidism is denied.  

Service connection for diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


